Dear Ms. Boudreaux:
You have asked the opinion of this office as to whether a recent amendment to the Louisiana Constitution is effective, or whether further action is required for it to take effect. The amendment in question added Sections 21(J)(1) and (J)(2) to Article VII of the La. Constitution.  It was proposed by a joint resolution of both houses of the Legislature,1
approved by a majority of the voters of the state on October 3, 2003, and became effective on January 1, 2004.2 No further action is required to make the amendment effective. Please note, however, that the taxexemption created by this amendment is not automatically effective, and does require further action to make it applicable in St. Bernard Parish.
The amendment added Sections (J)(1) and (J)(2) to Article VII, Section 21 of the constitution.  These sections read as follows:
  (J)(1) Drilling rigs used exclusively for the exploration and development of minerals outside the territorial limits of the state in Outer Continental Shelf waters which are within the state for the purpose of being stored or stacked for use outside the territorial limits of the state, or for the purpose of being converted, renovated, or repaired, and any property in the state for the purpose of being incorporated in, or to be used in the operation of said drilling rigs.
  (2) The exemption provided in this Paragraph shall be applicable in any parish in which the exemption has been approved by a majority of the electors of the parish voting thereon at an election called for that purpose.  (Emphasis added)
Section (J)(1) establishes a new tax exemption for certain drilling rigs located within the state.  Section (J)(2) addresses the applicability of the exemption in individual parishes and provides that the exemption shall apply in any parish that approves it by a majority vote of the voters of the parish, at an election called for that purpose.
The prior approval of the constitutional amendment by the voters of the state, which necessarily included the voters of St. Bernard Parish, is not sufficient to make the exemption applicable in St. Bernard Parish.  The resolution adopted by the Parish Council in support of the constitutional amendment will not suffice either. To be applicable in the Parish, the exemption must be submitted to, and approved by, the majority of voters in St. Bernard Parish at an election called for that purpose.
We trust this answers your question.  If you have any additional questions, please contact this office.
Yours very truly,
                              CHARLES C. FOTI, JR. ATTORNEY GENERAL
                         BY:  ________________________________ DENISE B. FITZGERALD Assistant Attorney General
CCF, JR:DBF:jv
1 Acts 2003, No. 1297
2 La. Const. Art. VII, Section 21(J)